[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1469

                      RALPH J. CATALDO,

                    Plaintiff, Appellant,

                              v.

                   MICHAEL ROBERTS, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

           [Hon. Gene Carter, U.S. District Judge]                                                             
         [Hon. David M. Cohen, U.S. Magistrate Judge]                                                                

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Ralph J. Cataldo on brief pro se.                            
Andrew Ketterer, Attorney General, and  Peter J. Brann,  Assistant                                                                  
Attorney General,  on brief for appellees Michael  Roberts and Michael
Morrison.
William R. Fisher,  Ivy L. Frignoca and Monaghan, Leahy,  Hochadel                                                                              
& Libby  on brief for  appellees Edward Reynolds and  Penobscot County               
Sheriff's Department.
Harold  C.  Hamilton and  Logan,  Kurr  & Hamilton  on  brief  for                                                              
appellee BettyLynn Trusz.

                                         
                       October 6, 1997
                                         

          Per  Curiam.  We have carefully reviewed the record                                 

and conclude that the various  orders of dismissal entered by

the  district judge  were  entirely  appropriate.    We  also

conclude  that,  as  to  the  remaining  claims  against  the

remaining  defendants,  the  magistrate  judge  appropriately

granted  summary judgment for the reasons explained at length

in  his  memorandum  opinion.    The  new evidence  that  the

appellant proffers cannot be considered on appeal, see United                                                                         

States v. Kobrosky,  711 F.2d 449, 456 (1st  Cir. 1983), and,                              

thus, cannot affect  the outcome.  Similarly, the  new issues

that the appellant seeks to raise for  the first time are not

properly before us.  See Martinez v. Colon, 54 F.3d 980,  987                                                      

(1st Cir.),  cert. denied, 116  s. Ct. 515 (1995).   Finally,                                     

certain skeletal allegations of  error, presented without any

developed argumentation, do  not warrant review.   See United                                                                         

States  v.  Zannino,  895 F.2d 1,  17  (1st  Cir.   1990).                               

Consequently, they do not warrant comment here.

          We  need  go no  further.   The  judgment  below is

summarily affirmed.  See 1st Cir. R. 27.1.                                    

          Affirmed.                              

                             -2-